IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                  FILED
                                                                 July 18, 2008
                                 No. 07-40115
                               c/w No. 07-40304              Charles R. Fulbruge III
                              Summary Calendar                       Clerk


UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

ANDRES LUGO-RODRIGUEZ

                                           Defendant-Appellant



                 Appeals from the United States District Court
                      for the Southern District of Texas
                           USDC No. 1:03-CR-223-1
                           USDC No. 1:06-CR-842-1


Before JOLLY, DAVIS, and DeMOSS, Circuit Judges.
PER CURIAM:*
      Andres Lugo-Rodriguez (Lugo) appeals the 30-month sentence imposed
following his conviction by guilty plea of being an alien unlawfully found in the
United States after deportation, having been previously convicted of an
aggravated felony. He also appeals the 18-month sentence imposed following the



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                        No. 07-40115 c/w No. 07-40304

revocation of his supervised release for a 2003 attempted-illegal-reentry
conviction.
      Lugo argues that the district court erred in sentencing him for the offense
of being an alien unlawfully found in the United States after deportation because
the court included two uncounseled prior convictions in his criminal history
score. When reviewing a sentence, we consider whether the district court
committed procedural error at sentencing and whether the sentence imposed is
substantively reasonable. See Gall v. United States, 128 S. Ct. 586, 594 (2007);
see also United States v. Cisneros-Gutierrez, 517 F.3d 751, 764 (5th Cir. 2008).
The district court’s interpretation and application of the Guidelines are reviewed
de novo, and its findings of fact are reviewed for clear error. See Cisneros-
Gutierrez, 517 F.3d at 764.
      “An     uncounseled     conviction   that   results   in   imprisonment   is
unconstitutional only if the defendant did not waive his right to any attorney.”
United States v. Osborne, 68 F.3d 94, 100-01 (5th Cir. 1995). Lugo has the
burden of establishing that he did not voluntarily, knowingly, and intelligently
waive his right to counsel. See Iowa v. Tovar, 541 U.S. 77, 92 (2004); see also
Mallard v. Cain, 515 F.3d 379, 382 (5th Cir. 2008). The district court at
sentencing considered records pertaining to the prior convictions, which reflected
that Lugo knowingly, intelligently, and voluntarily waived his right to counsel
in the proceedings. Lugo has not met his burden of showing that the waivers of
counsel were invalid. See Osborne, 68 F.3d at 100-01.
      Lugo also challenges the sentence imposed by the district court for the
revocation of his supervised release to the extent it was ordered to run
consecutively to the 30-month sentence imposed for being an alien unlawfully
found in the United States after deportation. This court has held that the
consecutive nature of a sentence is reviewed for unreasonableness and that a
consecutive sentence imposed within the parameters of the Sentencing
Guidelines is presumptively reasonable. United States v. Candia, 454 F.3d 468,

                                           2
                        No. 07-40115 c/w No. 07-40304

472-73 (5th Cir. 2006). This court has not yet determined, however, in the wake
of United States v. Booker, 543 U.S. 220 (2005), the proper standard of review to
be applied to sentences imposed upon the revocation of supervised release. See
United States v. McKinney, 520 F.3d 425, 428 (5th Cir. 2008). However, Lugo
has not shown that his revocation sentence was imposed as a result of
procedural error, is unreasonable, or is plainly unreasonable. See Gall, 128
S. Ct. at 596; McKinney, 520 F.3d at 428.
      AFFIRMED.




                                       3